                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                             Criminal No. 19-48 (SRN)

United States of America,               )
                                        )
                         Plaintiff,     )
       v.                               )    ORDER TO CONTINUE SENTENCING
                                        )              HEARING
Matthew Eric Dolven,                    )
                                        )
                       Defendant.


Carol A. Kayser, Assistant United States Attorney, 300 South Fourth Street, Room 600,
Minneapolis, MN 55415, counsel for Plaintiff.

James S. Becker, Assistant Federal Defender, 300 South Fourth Street, Room 107,
Minneapolis, MN 55415, counsel for Defendant.



      Upon defendant's motion to continue the sentencing hearing, and for good cause

shown, such motion is granted. The sentencing hearing currently scheduled for July 23,

2019, is hereby continued and will be rescheduled in the near future.



Dated: July 17, 2019                        s/Susan Richard Nelson
                                            Susan Richard Nelson
                                            United States District Judge
